UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                  -X
FELIX GRIMES,

                       Plaintiff,                              MEMORANDUM AND ORDER
                                                               I9-CV-1066(AMD)
               -against-

SAMINDRA SIL; MARILYN CARRETTA;                                                 FILED
ALICE SIEGEL; JOSEPH NOLTE; STATE                                        Us distrkt comr
INSURANCE FUND;JOHN ZENKOWITZ;
KAREN ANDERSON; MARTHA GOLDEN,                                          *          ^<■'0        ^
                       Defendants.                 ^                    BROOKLYN OFFICE
ANN M. DONNELLY, United States District Judge.

        The pro se plaintiff filed this action on February 20, 2019, asserting a claim for

employment discrimination based on Title VII of the Civil Rights Act of 1964. The plaintiffs

submission includes an application to proceed informa pauperis pursuant to 28 U.S.C.

§ 1915(a). For the reasons below, the plaintiffs request to proceed                        is denied

and the plaintiff is granted 14 days to pay the $400,00 filing fee.

                                           DISCUSSION


       The purpose of the statute permitting litigants to proceed informa pauperis is ensure that

indigent persons have equal access to the judicial system. Davis v. NYC Dept. ofEduc.^ No. 10-

CV-38I2, 2010 WL 3419671, at *1 (E.D.N.Y. Aug. 27, 2010) (citing Gregory v. NYC Health &

Hospitals Corp., No. 07-CV-1531, 2007 WL 1199010, at *1 (E.D.N.Y. Apr. 17, 2007)); Cuoco

V. U.S. Bureau ofPrisons, 328 F. Supp. 2d 463, 467 (S.D.N. Y. 2004). The court may deny a

plaintiffs request to proceed IF? if the "allegation of poverty is untrue." 28 U.S.C.

§ 1915(e)(2)(A);//o6/75v. County of Westchester, era/.,No. OO-CV-8170, 2002 WL 868269, at

*2 (S.D.N.Y. May 3, 2002) (The "purpose of this provision is to 'weed out the litigants who

falsely understate their net worth in order to obtain [IFF] status when they are not entitled to that

                                                  1
status based on their true net worth.'"(quoting           v. Singletary, 105 F.3d610,613 (11th

Cir. 1997))). The question of whether a plaintiff qualifies for IFF status is within the discretion

of the district court. Pinedev. New York City Dep't ofEnvtl. Pro/., No. 12-CV-06344,2013 WL

1410380, at *2(E.D.N.Y. Apr. 8, 2013)(collecting cases).

        The financial declaration form that the plaintiff submitted does not clearly show the

Court that he cannot pay the filing fee to commence this action. The declaration states that the

plaintiff, who is retired, receives a pension in the amount of$4,900.00 and social security

payments of $1,770.00. (ECFNo.2at 1.) Moreover, the plaintiff states that he has $3,500.00 in

a checking or savings account. Therefore, his declaration establishes that he has sufficient

resources to pay the $400.00 filing fee to commence this action, and his request to proceed in

forma pauperis is denied.

                                         CONCLUSION

       The plaintiff is hereby granted 14 days leave from this Order to pay the $400.00 filing fee

in order to proceed with this action. Ifthe plaintiff fails to pay the $400.00 filing fee within 14

days, the action will be dismissed without prejudice. The Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3)that any appeal from this Order would not be taken in good faith and therefore in

forma pauperis status is denied for the purpose of any appeal. Coppedge v. United States, 369

U.S. 438,444-45(1962).



SO ORDERED.


                                                                s/Ann M. Donnelly

                                                              United States District Judge
Dated: Brooklyn, New York
       February 27, 2019
